Endicott, J.
The question here raised is, whether the letters by which this machine was purchased contain, in language free from ambiguity, a contract of sale, without any conditions or reference to the terms of a previous sale of a similar machine. Upon a careful examination of these letters, we fail to find any such reference to the previous sale and the terms thereof, as the plaintiff contends is to be found in the language used.
A moulding machine was purchased of the plaintiff by Richardson & Co. in December, 1871, for $385, for which notes were given, but the machine was not to become the property of Richardson & Co. till the notes were paid, and when the machine was delivered, a lease to this effect was executed by the parties. In June, 1872, Richardson & Co. wrote for another machine “like the one we had of you before, same size.” To this the plaintiff replied, “We shall have another in a few days, which we can send you just same as the other you had. Price is $410/ Richardson & Co. thereupon order the machine of the “ same size as we had of you before.” The machine was sent; no lease or notes were given, as in the previous sale.
It is clear that the words “ just [the] same,” in the plaintiff’s letter, refer to the machine, and not merely to the words “ send you,” and cannot be held capable of the construction, send you on just the same terms as we sent the other. The price named, also, is different from the former, showing it is the machine to be sent which is to be the same, not the terms of the sale. No reference is made in either of the letters of Richardson & Co. to the terms of the former sale, but the machine is to be the same in size and character. There is nothing equivocal or ambiguous in the language which can admit extrinsic evidence to explain it. The letters show a contract for the sale of a machine similar in size and construction to one previously bought, and for a certain price. As a delivery followed, the title passed to Richardson & Co., and,, upon their bankruptcy, to their assignee.

Judgment on the verdict.